COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER


Cause No. 01-13-00200-CV, In re City of Houston, Relator

            Original Proceeding on Petition for Writ of Mandamus from LaShonda Rochelle v.
            City of Houston, Cause No. 2011-01184, in the 269th District Court of Harris
            County, Texas.

       Relator City of Houston has filed a motion for clarification of this court’s March 21, 2013
order which granted temporary relief by staying the order complained of in the original
proceeding – the order granting a new trial.

        The motion is granted in part and denied in part. The motion is granted to the extent
the City seeks clarification of the original order. To clarify: only the trial court’s order has been
stayed. The motion is denied to the extent the City requests an extension of the stay to “the
entire proceeding.” Any party may file a motion for reconsideration of the stay, including the
scope of the stay. See TEX. R. APP. P. 52.10(c).

       It is so ORDERED.


Judge’s signature:   /s/ Michael Massengale
                     Acting individually


Date: April 23, 2013